Citation Nr: 0943532	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In a September 2007 decision, the 
Board denied entitlement to service connection for bilateral 
tinnitus.  The Veteran appealed this decision to the U.S. 
Court of Appeals for Veterans Claims (Court), who remanded 
the matter in an April 2009 Memorandum Decision.  


FINDING OF FACT

The Veteran's bilateral tinnitus has been shown to be 
causally related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for tinnitus.  In 
support of his claim, he asserts that he was exposed to 
extreme noise from aircraft while working as an airborne 
weapons mechanic and from close proximity to exploding 
rockets during attacks on the base where he was stationed in 
Vietnam which resulted in tinnitus.

There is no evidence of tinnitus in the Veteran's service 
treatment records.  The Veteran's ears were found to be 
normal at separation from service and the Veteran denied 
hearing loss or ear trouble on a January 1969 Report of 
Medical History.  Additionally, there is no objective 
evidence of any complaint, treatment, or diagnosis of 
tinnitus for many years after separation from service.  

On VA examination in January 2005, the Veteran reported a 
history of constant bilateral tinnitus for the past 35 years.  
He reported a history of noise in the military as well as 
post-service working in a factory and in landscape supply.  
The VA examiner, following a review of the Veteran's medical 
records and physical examination of the Veteran, opined that 
it was not likely that the Veteran's complaint of tinnitus 
was related to his military service, given the absence of any 
objective medical evidence in service or for many years after 
service.  

Recently, in October 2009, the Veteran submitted a letter 
from an audiologist, J.U., who opined that it is more likely 
than not that the Veteran's tinnitus was the result of 
exposure to loud jet engine noise in the military.  

The Board has also considered the Veteran's hearing testimony 
that he first experienced tinnitus in service and has 
continued to suffer from this condition since service.  The 
Board will concede that the appellant was likely exposed to 
acoustic trauma during service, as this would certainly be 
consistent with the circumstances of his military duties.  
Additionally, while the Veteran has no medical training, he 
is competent to testify as to the presence of an observable 
physical symptom, such as ringing in his ears.  See, e.g., 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

In summary, the Board finds evidence both for and against the 
Veteran's claim.  On one hand, there are no complaints of or 
treatment for tinnitus in the Veteran's service treatment 
records or for many years after service, providing evidence 
against the Veteran's claim.  On the other hand, the 
Veteran's service personnel records show military duties 
consistent with significant acoustic trauma and the Veteran 
has presented credible lay testimony placing the onset of his 
tinnitus in service and describing symptoms that have 
persisted since that time.  Additionally, there are medical 
opinions both for and against the Veteran's claim regarding 
the etiology of his tinnitus.  

The Board finds that the evidence now is in relative 
equipoise and will therefore resolve any doubt in favor of 
the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  Accordingly, 
entitlement to service connection for bilateral tinnitus is 
granted.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


